United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                     REVISED JANUARY 13, 2006
                                                             January 12, 2006
               IN THE UNITED STATES COURT OF APPEALS
                                                         Charles R. Fulbruge III
                        FOR THE FIFTH CIRCUIT                    Clerk
                        _____________________

                             No. 04-70042
                        _____________________

PATRICK BRYAN KNIGHT,

                                            Petitioner - Appellant,

                               versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                           Respondent - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 2:99-CV-00085
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patrick Bryan Knight was convicted and sentenced to death for

the 1991 murders of Walter and Mary Ann Werner.        He requests a

certificate of appealability (“COA”) to appeal the district court’s

denial of federal habeas relief for four claims.    The request is

GRANTED, in part, and DENIED, in part.

                                  I

     To obtain a COA, Knight must make “a substantial showing of

the denial of a constitutional right.”   28 U.S.C. § 2253(c)(1)(A).

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
To make such a showing, he must demonstrate that “jurists of reason

could   disagree    with   the    district      court’s   resolution   of   his

constitutional claims or that jurists could conclude the issues

presented   are     adequate     to   deserve    encouragement   to    proceed

further.”   Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).                In

making our decision whether to grant a COA, we conduct a “threshold

inquiry”, which consists of “an overview of the claims in the

habeas petition and a general assessment of their merits.”              Id. at

327, 336.   “While the nature of a capital case is not of itself

sufficient to warrant the issuance of a COA, in a death penalty

case any doubts as to whether a COA should issue must be resolved

in the petitioner’s favor.”           Ramirez v. Dretke, 398 F.3d 691, 694

(5th Cir. 2005) (internal quotations and citations omitted).

                                        II

     Based on our limited, threshold inquiry and general assessment

of the merits of Knight’s claims, we conclude that the following

claims present issues that are adequate to deserve encouragement to

proceed further:

     Claim 1:      whether Knight’s right to due process was violated

by the prosecution’s suppression of mitigating evidence on future

dangerousness;

     Claim 2:     whether Knight’s trial counsel rendered ineffective

assistance at both phases of his trial by failing to adequately

investigate and present evidence of Knight’s mental condition and

other mitigating evidence; and

                                        2
     Claim 4: whether Knight’s rights were violated when the trial

judge granted the State’s challenge for cause and excluded a

prospective juror.

     Accordingly, we GRANT a COA for these claims.   If petitioner

Knight wishes to file a supplemental brief with respect to the

merits of the claims for which a COA has been issued, he may do so

within thirty days of the date of this order.    The supplemental

brief should address only matters that have not already been

covered in the brief in support of the COA application.   The State

may file a response fifteen days thereafter.

                               III

     Knight has failed to demonstrate that jurists of reason could

disagree with or find debatable the district court’s denial of his

request for funds for an expert witness to conduct psychological

testing and evaluation. Knight asserts that the $1,250 provided by

the state court was insufficient, and that the district court

should have provided resources for Dr. Paula Lundberg-Love to

complete a psychological evaluation.

     The state habeas court found that Dr. Lundberg-Love was not

professionally qualified to interpret the results of Knight’s

psychological test results and was not otherwise credible.    That

court found that Dr. Lundberg-Love’s conclusion that Knight may

have experienced anoxia which could have resulted in brain damage

to be anecdotal in nature and not supported by any available

medical records; that Knight’s IQ was in the low-normal range; and

                                3
that the records before it contained no evidence that Knight had

ever exhibited signs of brain damage.           The state court also found

that the notes of Dr. Price, the psychological expert retained by

trial counsel, did not support a conclusion that Knight suffered

from organic brain damage or cerebral dysfunction despite Dr.

Lundberg-Love’s feelings; and that her opinion that Knight suffered

from a cognitive disorder was not supported by objective criteria.

     Knight presented the same evidence in federal court that he

presented in the state court in support of his claim of brain

damage.   In   the   light   of   the   state    habeas   court’s   findings

regarding Dr. Lundberg-Love’s qualifications and credibility, and

Knight’s failure to present any objective evidence that he suffered

from brain damage, reasonable jurists would not debate the district

court’s decision to deny funds for psychological testing and

evaluation by Dr. Lundberg-Love. We therefore DENY his request for

a COA for this claim.

                             COA GRANTED in part and DENIED in part.




                                    4